Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) effective as of January 1,
2008, is by and between First Acceptance Corporation, a Delaware corporation
(the “Company”), and Daniel L. Walker (“Executive”).
     In consideration of the continued employment of Executive by the Company,
the grant to Executive by the Company on the date hereof of a non-qualified
option to purchase shares of the Company’s common stock, and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive, intending to be legally bound, hereby agree as follows:
     1. Employment. The Company agrees to employ Executive, and Executive
accepts such employment, upon the terms and conditions set forth in this
Agreement, for the period beginning as of the date hereof and ending upon his
separation pursuant to Section 4 hereof (the “Employment Period”).
     2. Position and Duties.
     (a) During the Employment Period, Executive shall serve as Senior Vice
President — Operations of the Company and shall have the normal duties,
responsibilities, functions and authority of such position.
     (b) During the Employment Period, Executive shall devote his best efforts
and his full business time and attention (except for time devoted to charitable
and non-profit activities and service as a director on the board(s) of directors
of companies (whether public or private) other than the Company, in each case,
in a manner that does not interfere with the performance of his duties to the
Company, vacation periods in accordance with the terms set forth herein, and
periods of illness) to the business and affairs of the Company. Executive shall
perform his duties, responsibilities and functions to the Company hereunder to
the best of his abilities in a diligent, trustworthy and businesslike manner.
     3. Compensation and Benefits.
     (a) Commencing on the date hereof and continuing throughout the Employment
Period, Executive’s base salary shall be $207,500 per annum (the “Base Salary”).
Executive’s Base Salary shall be payable by the Company in regular installments
consistent with the Company’s general payroll practices. Executive’s Base Salary
for any partial year shall be pro rated based upon the number of days elapsed in
such year within the Employment Period. The Company shall perform an annual
review of Executive’s Base Salary based on Executive’s performance of his duties
and the Company’s other compensation policies; provided, that the Base Salary
shall not be reduced below $207,500.
     (b) During the Employment Period, Executive shall be eligible for an annual
bonus of up to 50.0% of the Base Salary payable to Executive with respect to
each fiscal year of the Company (the “Annual Bonus”). In each year, the amount
of the Annual Bonus shall be determined based upon the Company’s evaluation of
Executive’s personal performance and such other criteria as may be determined by
the Company. Each such bonus shall be paid to Executive reasonably promptly
following the determination of the amount of such bonus.

 



--------------------------------------------------------------------------------



 



     (c) During the Employment Period, Executive shall be entitled to such
health and welfare benefits (including participation in any 401(k) plan, profit
sharing plan and/or stock purchase plan, and consideration for participation in
any stock option plan) as are made available to the Company’s employees.
Executive shall be entitled to twenty (20) days of paid annual leave per year,
accruing one and two-thirds days per month.
     (d) During the Employment Period, the Company shall pay or reimburse
Executive for all reasonable expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
normal requirements with respect to reporting and documentation of such
expenses.
     (e) All amounts payable to Executive hereunder shall be subject to all
withholding of the Company required by law.
     (f) The Company will indemnify and hold harmless Executive against all
expenses, liabilities and losses arising in connection with any action, suit or
proceeding that he is made a party to, or threatened to be made a party to, by
reason of his employment with the Company or the fact that he, or a person of
whom he is or was the legal representative, is or was a director or officer of
the Company or is or was serving at the request of the Company as a director,
officer, employee, fiduciary, or agent of another corporation or of a
partnership, joint venture, trust or other enterprise, in each case to the
fullest extent provided for under the Company’s articles of incorporation and
bylaws, each as in effect on the date of this Agreement.
     4. Term; Severance.
     (a) The Employment Period will continue until Executive’s resignation,
death or Disability (as defined below) or the Company’s termination of the
Employment Period at any time with or without Cause (as defined below), in each
case a “Separation” hereunder. Except as otherwise provided herein, any
termination of the Employment Period by the Company shall be effective as
specified in a written notice from the Company to Executive, but not sooner than
the date on which the notice is delivered.
     (b) In the event that the Company terminates Executive’s employment without
Cause or Executive resigns with Good Reason (as defined below) within twelve
(12) months following the occurrence of an event described in Section 4(f),
Executive shall be entitled to:
     (i) receive his Base Salary through the effective date of the Separation,
     (ii) receive compensation, in accordance with Company policy, for any
accrued and unused vacation as of the date of the Separation,
     (iii) reimbursement for expenses in accordance with Section 3(d),

 



--------------------------------------------------------------------------------



 



     (iv) any accrued and unpaid bonus owed to Executive as of the date of the
Separation,
     (v) receive an amount equal to Executive’s then current Base Salary,
payable in regular installments in accordance with the Company’s general payroll
practices in effect on the date of the Separation, for the period commencing on
the day immediately following the Separation and continuing through the first
anniversary of the Separation (the “Severance Period”); provided, that if the
Company terminates Executive’s employment without Cause or Executive resigns
with Good Reason, in each case, within twelve (12) months following a Change in
Control (as defined below), then Executive shall be entitled to receive an
amount equal to two hundred percent (200%) of Executive’s then current Base
Salary payable in one lump sum as of the effective date of such Change in
Control, and
     (vi) continue to participate during the Severance Period (at the Company’s
expense to the same extent as participation for other employees of the Company
is at the Company’s expense) in all employee benefit programs made generally
available to the Company’s employees (other than bonus and incentive
compensation plans) to the extent permitted under the terms of such programs and
under applicable law (it being understood that if Executive is unable to
participate in any such plan by reason of prohibitions under the terms of such
programs or under applicable law, the Company shall, in lieu of such
participation, pay to Executive an amount in cash equivalent to the value of
such participation); provided, that if the Company terminates Executive’s
employment without Cause or Executive resigns with Good Reason, in each case,
within twelve (12) months following a Change in Control, then Executive shall
continue to participate (at the Company’s expense to the same extent as
participation for other employees of the Company is at the Company’s expense) in
all employee benefit programs made generally available to the Company’s
employees (other than bonus and incentive compensation plans) to the extent
permitted under the terms of such programs and under applicable law for a period
of twenty-four (24) months following the effective date of such Change in
Control.
     Executive will be entitled to the amounts payable pursuant to clauses
(v) and (vi) of this Section 4(b) if and only if Executive has executed and
delivered to the Company a General Release in form and substance substantially
similar to Exhibit A attached hereto. Notwithstanding the foregoing, all such
rights to payments pursuant to clauses (v) and (vi) of this Section 4(b) shall
cease in the event that the Company determines that Executive has breached any
provision of Section 5, Section 6 or Section 7 hereof. For purposes hereof,
“Change in Control” means any transaction or event constituting a “Change in
Control” as defined in the Company’s 2002 Long Term Incentive Plan, as amended.
     (c) In the event Executive ceases to be employed by the Company for any
reason other than a termination by the Company without Cause or Executive’s
resignation for Good Reason within twelve (12) months following the occurrence
of an event described in Section 4(f), Executive shall be entitled to receive
only his Base Salary through the effective date of the Separation, compensation,
in accordance with Company policy, for any accrued and unused vacation,
reimbursement for expenses in accordance with Section 3(d), and any accrued and
unpaid bonus,

 



--------------------------------------------------------------------------------



 



and Executive shall not be entitled to any other salary, compensation or
benefits from the Company or its Subsidiaries (as defined below) thereafter.
     (d) Except as otherwise expressly provided herein, all of Executive’s
rights to salary, bonuses, fringe benefits and other compensation hereunder
which would otherwise accrue or become payable after the Separation shall cease
upon such termination (other than those expressly required under applicable law,
such as COBRA).
     (e) For purposes of this Agreement, “Cause” shall mean (i) Executive’s
commission of a felony or a crime involving moral turpitude, (ii) any act of
dishonesty or fraud on the part of Executive that has caused material harm to
the Company, and/or (iii) the willful and continued failure by Executive to
substantially perform his duties and obligations under this Agreement (other
than any such failure resulting from incapacity due to physical or mental
illness), or the gross negligence or willful misconduct by Executive with
respect to the Company or any of its Subsidiaries, after a demand by the Company
that specifically identifies the manner in which the Company believes that he
has not substantially performed his duties or has committed gross negligence or
willful misconduct and the failure by Executive to cure such failure within
30 days after delivery of such demand.
     (f) For purposes of this Agreement, “Good Reason” shall mean (i) the
Company reduces the amount of Executive’s compensation in a manner that
constitutes a breach of this Agreement, or otherwise fails to perform in any
material respect or breaches in any material respect its other obligations under
this Agreement, if such failure or breach is not cured within 30 days after
notice by Executive to the Company of such failure or breach; (ii) the Company
assigns to Executive any duties materially inconsistent with his position,
duties, responsibilities and status with the Company, reduces his authority,
changes his reporting responsibilities, titles or offices, or removes Executive
from any such positions (except in connection with the termination of his
employment by the Company for Cause, by Executive other than for Good Reason, or
as a result of Executive’s death or Disability) or (iii) the Company changes
Executive’s place of work to a location more than 50 miles from the Company’s
current corporate headquarters. Notwithstanding anything contained herein to the
contrary, Executive may not terminate his employment with the Company pursuant
to Section 4(f)(ii) within the six (6) month period immediately following a
Change in Control of the Company.
     (g) For purposes of this Agreement, “Disability” shall mean Executive’s
incapacitation or other absence from his full-time duties hereunder for six
consecutive months or for at least 180 days during any 12-month period, in
either case as a result of a mental or physical illness or injury.
     (h) Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for herein be reduced by any
compensation earned by Executive as a result of employment by another employer
or by retirement benefits after the date of Separation or otherwise.
     (i) To the extent required to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), any payments under this Section 4
that would otherwise be made prior to the six-month anniversary of the date of
Executive’s “separation from service,” within the meaning of Section 409A of the
Code, shall instead be made on the six-month anniversary of such “separation
from service.” In addition, if and to the extent required to prevent a violation
of Section 409A of the Code, Executive will pay the entire cost of any health
insurance benefits provided under this Section 4 for the first six (6) months
after the effective date of such “separation from service,” within the meaning
of Section 409A of the Code, and the Company will reimburse Executive for the
Company’s share of such costs on the six-month anniversary of Executive’s
“separation from service,” within the meaning of Section 409A of the Code.

 



--------------------------------------------------------------------------------



 



     5. Confidential Information. Executive acknowledges that the information,
observations and data (including trade secrets) to be obtained by him while
employed by the Company and/or any of its Subsidiaries concerning the business
or affairs of the Company and/or its Subsidiaries (“Confidential Information”)
are the property of the Company and its Subsidiaries. Therefore, Executive
agrees that he shall not disclose to any person, other than in the course of the
performance of his duties to the Company, or use for his own purposes any
Confidential Information, unless and to the extent that (i) the Confidential
Information becomes generally known to and available for use by the public other
than as a result of Executive’s acts or omissions or (ii) such disclosure or use
is authorized by the Company. Executive shall deliver to the Company at the
termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information, Work Product (as defined
below) or the business of the Company or any of its Subsidiaries which Executive
may then possess or have under his control. For purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which the securities
or other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company directly or through one of more Subsidiaries.
     6. Inventions, Patents and Other Intellectual Property. Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any Confidential Information) and all registrations or applications related
thereto, and all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company’s or any of
its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company and/or its Subsidiaries, whether before or after the date of this
Agreement (“Work Product”), belong to the Company or such Subsidiary. Executive
shall promptly disclose such Work Product to the Company and, at the Company’s
expense, perform all actions reasonably requested by the Company (whether during
or after the Employment Period) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).
     7. Non-Compete, Non-Solicitation. In further consideration of the
compensation to be paid to Executive hereunder, Executive acknowledges that in
the course of his employment with the Company he will become familiar with the
trade secrets of the Company and its Subsidiaries and with other Confidential
Information concerning the Company and its Subsidiaries and that his services
have been and will be of special, unique and extraordinary value to the Company
and its Subsidiaries. Therefore, Executive agrees that:
     (a) during the Employment Period and for the period commencing with the
Separation and continuing until the end of the Severance Period (the “Noncompete
Period”), Executive shall not, within the United States, directly or indirectly,
own any interest in, manage, control, participate in, consult with, render
services for, or in any manner engage in any business that is involved in the
development, marketing, retail sale, administration or underwriting of
non-standard automobile insurance programs anywhere in the United States;
provided, that nothing herein shall prohibit Executive from being a passive
owner of not more than 5% of the

 



--------------------------------------------------------------------------------



 



outstanding equity interests of any class of a corporation, partnership, limited
liability company, or other entity, so long as Executive has no active
participation in the business of such entity;
     (b) during the Noncompete Period, Executive shall not, other than in the
course of performing his duties on behalf of the Company while an officer
thereof, directly or indirectly through another person or entity (i) induce or
attempt to induce any employee of the Company or any of its Subsidiaries, other
than a member of Executive’s family, to leave the employ of the Company or any
of its Subsidiaries, or in any way interfere with the relationship between the
Company or any of its Subsidiaries and any employee thereof, (ii) hire any
person, other than a member of Executive’s family, who was an employee of the
Company or any of its Subsidiaries at any time during the one-year period
immediately preceding the Separation, (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company or any of
its Subsidiaries to cease doing business with the Company or any of its
Subsidiaries, or (iv) directly or indirectly acquire or attempt to acquire an
interest in any business relating to the business of the Company or any of its
Subsidiaries and with which the Company or any of its Subsidiaries has
entertained discussions, or has requested and received information, relating to
the acquisition of such business by the Company or any Subsidiary in the
two-year period immediately preceding the Separation;
     (c) if, at the time of enforcement of this Section 7, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law;
     (d) in the event of the breach by Executive of any of the provisions of
this Section 7, the Company and its Subsidiaries, in addition and supplementary
to other rights and remedies existing in their favor, shall be entitled to
specific performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security). In addition,
Executive agrees that, in the event of a breach or violation by Executive of
this Section 7, the Noncompete Period shall be tolled until such breach or
violation has been duly cured; and
     (e) the provisions of this Section 7 are in consideration of:
(i) employment with the Company and (ii) additional good and valuable
consideration as set forth in this Agreement. In addition, Executive agrees and
acknowledges that the restrictions contained in Section 5, Section 6 and this
Section 7 do not preclude Executive from earning a livelihood, nor do they
unreasonably impose limitations on Executive’s ability to earn a living. In
addition, Executive agrees and acknowledges that the potential harm to the
Company of the non-enforcement of Section 5, Section 6 and/or this Section 7
outweighs any potential harm to Executive of its enforcement by injunction or
otherwise. In addition, Executive acknowledges that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Executive by this Agreement and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company now existing or to be developed in the future. Executive expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period and geographical area.

 



--------------------------------------------------------------------------------



 



     8. Executive’s Representations. Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which Executive is bound, (ii) Executive is not
a party to or bound by any employment agreement, noncompete agreement,
confidentiality agreement or any similar agreement with any other person or
entity and (iii) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms, except as such enforceability may be
limited by law (including bankruptcy, insolvency, reorganization, moratorium and
similar laws relating to or affecting creditors generally or by general equity
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law)). Executive hereby acknowledges and represents
that he has consulted with independent legal counsel regarding his rights and
obligations under this Agreement.
     9. Survival. Sections 3(f) and 4 through 18 (inclusive), and all rights of
Executive to compensation and benefits relating to periods prior to the
termination of the Employment Period, shall survive and continue in full force
in accordance with their terms notwithstanding the termination of the Employment
Period.
     10. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or upon confirmation of receipt if delivered by telecopy or
facsimile (but only if a copy of such telecopy or facsimile is delivered to the
recipient by a recognized next-day courier service), (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service or (c) on the fifth business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as have been previously designated in
writing to the party sending such notice by the party to receive such notice:

         
 
  Notices to Executive:    
 
       
 
  Daniel L. Walker    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Notices to the Company:    
 
       
 
  First Acceptance Corporation    
 
  3322 West End Ave., Suite 1000    
 
  Nashville, Tennessee 37203    
 
  Fax: (615) 844-2898    
 
  Attention: Chief Executive Officer    

or such other address or facsimile number or to the attention of such other
person as the recipient party shall have specified by prior written notice to
the sending party. Any notice under this Agreement shall be deemed to have been
given when so delivered, sent or mailed.
     11. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any

 



--------------------------------------------------------------------------------



 



provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any action in any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.
     12. Complete Agreement. This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
     13. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
     14. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
     15. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company and their
respective heirs, successors and assigns, provided, that neither party may
assign his or its rights or delegate his or its duties or obligations hereunder
without the prior written consent of the other.
     16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
internal laws of the State of Tennessee.
     17. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company, its successors and
assignees, and Executive, and no course of conduct or course of dealing or
failure or delay by any party hereto in enforcing or exercising any of the
provisions of this Agreement shall be deemed to be an implied waiver of any
provision of this Agreement.
     18. Arbitration.
     (a) Each party hereto agrees that arbitration, conducted in Nashville,
Tennessee, in accordance with the rules of the American Arbitration Association,
shall be the sole and exclusive method for resolving any claim or dispute
arising out of or relating to the rights and obligations acknowledged and agreed
to in this Agreement and the employment of Executive by the Company and its
Subsidiaries (including, without limitation, disputes and claims regarding
employment discrimination, sexual harassment, termination and discharge). The
arbitrator shall be directed to issue a written decision to be delivered to both
parties, addressing each issue disputed by the parties, stating the arbitrator’s
findings and reasons therefore, and stating the nature and amount of any
damages, compensation or other relief awarded (the “Final Determination”). The
parties agree that the result of any arbitration hereunder shall be final,
conclusive and binding on all of the parties hereto.

 



--------------------------------------------------------------------------------



 



     (b) Any party hereto may institute litigation to enforce any Final
Determination. Each party hereto hereby irrevocably submits to the jurisdiction
of any United States District Court or state court of competent jurisdiction
sitting in Nashville, Tennessee, and agrees that such court shall be the
exclusive forum for the enforcement of any Final Determination. Each party
hereto irrevocably consents to service of process by registered mail or personal
service and waives any objection on the grounds of personal jurisdiction, venue
or inconvenience of the forum. Each party hereto further agrees that each other
party hereto may initiate litigation in any court of competent jurisdiction to
execute any judicial judgment enforcing a Final Determination.
* * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the date first written above.

              FIRST ACCEPTANCE CORPORATION
 
       
 
             
 
  /s/ Edward Pierce
 
       
 
  By:   Edward Pierce
 
       
 
  Its:   President
 
       
 
  /s/ Daniel L. Walker           By: Daniel L. Walker

 



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
     I, Daniel L. Walker, in consideration of and subject to the performance by
First Acceptance Corporation, a Delaware corporation (together with its
Subsidiaries (as defined in the Agreement), the “Company”), of its material
obligations under the Employment Agreement, effective as of ___, 2008 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and all present and former directors, officers, agents, representatives,
employees, successors and assigns of the Company and its direct or indirect
owners (collectively, the “Released Parties”) to the extent provided below.

1.   I understand that any payments or benefits paid or granted to me under
clauses (v) and (vi) of Section 4(b) of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in clauses (v) and (vi) of Section
4(b) of the Agreement unless I execute this General Release and do not revoke
this General Release within the time period permitted hereafter or breach this
General Release.   2.   Except as provided in paragraph 4 below, I knowingly and
voluntarily release and forever discharge the Company and the other Released
Parties from any and all claims, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this General Release) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law; or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress or
defamation; or any claim for costs, fees or other expenses, including attorneys’
fees incurred in these matters) (all of the foregoing collectively referred to
herein as the “Claims”).   3.   I represent that I have made no assignment or
transfer of any right, claim, demand, cause of action or other matter covered by
paragraph 2 above.

 



--------------------------------------------------------------------------------



 



4.   I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).   5.   In signing this General Release, I acknowledge
and intend that it shall be effective as a bar to each and every one of the
Claims hereinabove mentioned or implied. I expressly consent that this General
Release shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims. I further agree that I am not aware of any
pending charge or complaint of the type described in paragraph 2 hereof as of
the execution of this General Release.   6.   I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.   7.   I agree
that I will forfeit all amounts payable by the Company pursuant to the Agreement
if I challenge the validity of this General Release. I also agree that if I
violate this General Release by suing the Company or the other Released Parties,
I will pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all payments
received by me pursuant to the Agreement.   8.   I agree that this General
Release is confidential and agree not to disclose any information regarding the
terms of this General Release, except to my immediate family and any tax, legal
or other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.   9.   Any non-disclosure provision in this General Release does
not prohibit or restrict me (or my attorney) from responding to any inquiry
about this General Release or its underlying facts and circumstances by the
Securities and Exchange Commission (SEC), the National Association of Securities
Dealers, Inc. (NASD), any other self-regulatory organization or governmental
entity.   10.   I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding. I understand
and agree that my

 



--------------------------------------------------------------------------------



 



    cooperation may include, but not be limited to, making myself available to
the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments. I understand that
in the event the Company asks for my cooperation in accordance with this
provision, the Company will reimburse me solely for reasonable travel expenses,
including lodging and meals, upon my submission of receipts.   11.  
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement.   12.   In the event the Company breaches its obligation to make
payments to me pursuant to Section 4(b) of the Agreement in accordance with the
terms and subject to the conditions set forth in the Agreement, and such breach
is not cured within 15 days after written notice by me to the Company in
accordance with the notice provisions set forth in the Agreement, then this
General Release shall terminate and be of no further force or effect.   13.  
Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

  1.   I HAVE READ IT CAREFULLY;     2.   I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;     3.   I VOLUNTARILY CONSENT TO EVERYTHING IN IT;     4.
  I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND HAVE
DONE SO, OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;     5.   I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY
RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON

 



--------------------------------------------------------------------------------



 



      ____________ ___, ___TO CONSIDER IT AND THE CHANGES MADE SINCE THE
____________ ___, ___VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT
RESTART THE REQUIRED 21-DAY PERIOD;     6.   I UNDERSTAND THAT I HAVE SEVEN DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;     7.
  I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND     8.   I
AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

         
DATE:                                          ,                       
 
 
   
 
 
 
By: Daniel L. Walker    

 